Citation Nr: 1342244	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim for entitlement to service connection for a low back disability.
2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD
M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He also served on active duty for training (ACDUTRA) from October 1957 to April 1958. 

These matters come before the Board of Veterans' Appeals (Board) from December 2010 and February 2011 rating decisions issued by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating.  In the February 2011 rating decision, the RO continued to deny the Veteran's claim of entitlement to a low back disability. 

Relevant to the low back claim, the Veteran was initially denied service connection for a low back disability in a September 2004 rating decision.  The Veteran submitted a November 2004 notice of disagreement (NOD).  On December 10, 2004, the RO issued a Statement of the Case (SOC).  In a statement dated December 16, 2004, and received by the RO on December 20, 2004, the Veteran stated that he had retained his VA Form 9 awaiting further review.  The Veteran also reported that he was scheduled for a VA examination on December 22, 2004.  The Board notes that the Veteran had a VA examination on December 22, 2004, and thereafter the report was associated with the claims file.  It does not appear as if the RO readjudicated the Veteran's claim after the VA examination report was added to the claims file.  As this evidence was received within the year of the September 2004 rating decision.  As will be explained below, such decision did not become final. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  The Board observes that some of the submitted evidence has been previously considered by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The reopened issue of entitlement to service connection for a low back disability; and the issue of an initial rating for bilateral hearing loss are being addressed in the REMAND portion of the decision below and both issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The evidence received within one year of the issuance of the September 2004 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

2.  The September 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disability, never became final.



CONCLUSION OF LAW

New and material evidence has been received, with respect to the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where there has been a prior decision on the claim, as in the present case, it must first be determined whether such determination has become final.  In this regard, if a communication meeting the requirements of a notice of disagreement under 38 C.F.R. § 20.201 was filed prior to the expiration of the appeal period, then a finding of finality as to the prior decision is precluded.  Similarly, if new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  In applying this provision, new evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The Board notes, however, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In the present case, the Veteran submitted a timely NOD to the rating decision of September 2004; however the RO found he did not submit a timely substantive appeal.  The evidence demonstrates that within one year from the issuance of the September 2004 rating decision, additional evidence was added to the claims file.  The RO denied the Veteran's claim of service connection for a low back disability and determined that the Veteran's low back disability pre-existed service and there was no objective evidence that showed the condition permanently worsened as a result of service.  In the evidence, the RO also noted that the Veteran failed to report for his scheduled VA examination.

In his November 2004 NOD, the Veteran stated that he had not received any notice to appear for his VA examination, he also requested that his VA examination be rescheduled.  In a December 2004 statement, the Veteran indicated that he was retaining his Form 9 awaiting further review from the RO.  He also reported that he was scheduled for his VA examination on December 22, 2004.

The report of the December 22, 2004 VA examination was added to the file.  Such evidence was not previously before agency decisionmakers and it relates directly to whether the Veteran's low back disability was aggravated by service; an unestablished fact necessary to substantiate the claim.  The evidence added to the record within a year from the issuance of the September 2004 rating decision is new and material.  Consequently, the provisions of 38 C.F.R. § 3.156(b) apply, and the prior September 2004 rating action did not become final.  

In sum, because new and material evidence was received within one year of its issuance, the September 2004 rating decision never became final.  The underlying claim of service connection will be addressed in the remand portion of this decision, to follow below.


ORDER

New and material evidence to reopen a claim for service connection for a back disability was received within one year from the issuance of the September 2004 rating decision, that determination never became final and the claim of service connection may be considered on the merits; to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Veteran contends that his current low back disability was aggravated as a result of his time in active duty service.  The Veteran also reported that he re-injured his back during active duty and as a result his low back disability worsened.  The Veteran reported in several statements and in testimony that he had surgery to remove part of his tailbone in 1959.  He stated that he subsequently was called to active duty and was not provided an entrance examination.  He indicated that upon his entrance to service he still experienced a lot of back pain and that his military duties exacerbated his disorder.  The Veteran also reported that his back pain was so bad during service that he was confined to the barracks and that military physician's ordered that he sleep on a back board.  

In support of his claim, the Veteran submitted an October 2009 statement from G.L.  Mr. G.L. stated that he served with the Veteran and to his knowledge the Veteran did not take part in marches, drills, KP, or any physical drills and training.  Mr. G.L. indicated that the Veteran was assigned to the barracks during the day; that he had numerous medical appointments because of his back; and that the Veteran was not allowed to accompany them to Yakima, Washington for field training/war games.  Mr. G.L. also reported that he witnessed the Veteran using a back board for sleeping.

In a September 2010 statement, Dr. P.W.B. indicated that based on the Veteran's reported history, the low back disorder worsened during military history.

The Board notes that the Veteran's complete service treatment records are not available for review.  In December 2010, the Veteran was notified that not all of his service treatment records were available.  VA also issued a Formal Finding on the Unavailability of Service Records after an extensive search. 

Under such circumstances, where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The available service treatment records document the Veteran's old injury to his coccyx.  Based on the pre-existing injury, the Veteran was placed on temporary profiles, dated in November 1961, March 1962, April 1962, and June 1962 with the following limitations: limited bending; no sustained position; allow to change frequently; no marching; no physical training except his own.

When a preexisting condition is noted at service entrance, the presumption of soundness is not applicable and the claim is not for direct service incurrence, but for service-connected aggravation.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).  Under this particular circumstance, the provisions of 38 U.S.C.A. § 1153 are for application, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v Principi, 370 F3d. at 1096. 

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a) (2013).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v Principi, 370 F3d. at 1096.

Aggravation of a pre-existing disorder not found on the service entrance examination can be rebutted by VA only if there is clear and unmistakable evidence of no increase in disability during service, or clear and unmistakable evidence that any increase was due to the natural progress of the disability.  Wagner, 370 F.3d at 1096.

As noted above, the Veteran underwent a VA examination in December 2004.  The examiner opined that the Veteran's current degenerative disc disease was at least as likely as not a result of the pre-existing accident and trauma as he can have post-arthritic changes; the examiner noted however he was unable to provide an opinion as to whether there was service aggravation.

The Veteran was provided an additional examination in January 2011.  The examiner opined that the Veteran's lower lumbar disc disease was less likely as not caused by or aggravated by or a result of lower back pain aggravated in service.

The Board notes that the burden of aggravation is on the Veteran as there is clear and unmistakable evidence that his low back disability pre-existed service; however once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the opinions are inadequate for rating purposes.  The December 2004 examiner did not provide an opinion regarding aggravation, and did not provide a reason as to why an opinion could not be rendered.  Furthermore, the January 2011 examiner's opinion appears to be circular in nature.  On one hand he indicates that the Veteran's disability was not aggravated by service; then he indicates that lower back pain "aggravated in service".  Additionally, there is no indication that the January 2011 examiner considered the September 2010 opinion provided by the Veteran's private physician Dr. P.W.B.  As neither opinion is adequate, the Board finds that another examination with an appropriate opinion is warranted.

Relevant to the Veteran's service-connected bilateral hearing loss disability.  The Board notes that the Veteran was last examined by VA in December 2011.  During the examination, the examiner noted that the Veteran's speech recognition was 94 percent in the left ear, and 88 percent in the right ear.  Prior to that examination, a March 2011 private evaluation documented that the speech recognition was 68 percent in each ear.  During the video conference hearing, the Veteran testified that his hearing loss has increased in severity.  He stated that he has difficulty hearing anything, even with his hearing aids.  See page 16 of the hearing transcript.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions and the length of time which has elapsed since his most recent VA examination in December 2011, the Board finds that the Veteran should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Finally, the Veteran reported that all available private treatment evidence had been submitted.  The Board notes, however, that he also receives treatment at VA.  VA treatment records dated through March 2012 are of record.  The Board observes that any ongoing VA treatment records dated from March 2012 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain VA treatment records relevant to the Veteran's low back and bilateral hearing loss disabilities from all VA facilities dated from March 2012 to the present.

2.  After all available VA treatment records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether the pre-existing low back disorder increased in severity during service.  If aggravation is found, was it due to the natural progression of the condition, or was it aggravated beyond its natural progression during the Veteran's period of active duty which ended in August 1962.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In offering any opinion, the examiner must consider the available service treatment records (profiles) and post service treatment records, as well as the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.
If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.

3.  Following receipt of any additional records, schedule the Veteran for a VA audiological evaluation to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

4.  Thereafter, review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.  The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for the scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


